Citation Nr: 1419141	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  12-18 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel






INTRODUCTION

The Veteran had active military service from June 1954 to February 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In his June 2012 substantive appeal (VA Form 9), the Veteran requested a Board hearing by live video-conference.  As such, in December 2013, he was advised that his requested hearing had been scheduled for January 9, 2014; however, on January 7, 2014, the Veteran's representative requested that the Veteran's hearing be canceled and a decision made on the evidence of record.  While it appears the Veteran was again scheduled for a Board video-conference hearing in March 2014, it appears that such was in error.  Therefore, based on the Veteran's representative's January 2014 submission, the Board finds that the Veteran's request for a Board hearing is withdrawn.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2013).  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the Veteran's representative's January 2014 Appellant's Brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran contends that his bilateral hearing loss is a result of exposure to jet engine noise as an Air Force pilot for over 20 years.  In this regard, an October 2011 VA audiological evaluation shows that the Veteran has bilateral hearing loss that meets VA's definition of a hearing loss disability.  See 38 C.F.R. § 3.385.  Furthermore, the Board finds that the Veteran's allegation of being around loud jet engine noises is consistent with the circumstances of his military service and that he was exposed to acoustic trauma while on active duty. Therefore, the remaining inquiry is whether his current bilateral hearing loss is related to his in-service noise exposure.

In October 2011, a VA examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of his military service.  As rationale, the examiner stated that the Veteran's entrance examination of June 1954 showed normal hearing, that multiple audiograms between 1954 and 1976 continued to show normal hearing with thresholds generally in the 0-10 decibels (dB) range, and that the retirement examination of September 1975 showed normal hearing.  

However, the Board finds that such opinion may be based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In this regard, the examiner stated that the audiologic examinations between 1954 and 1976 showed normal hearing.  However, it is not clear whether the examiner properly considered the fact that service department audiometric readings prior to October 31, 1967, need to be converted from American Standards Association (ASA) units to International Standard Organization (ISO).  In this regard, such a conversation adds decibel losses to each threshold (15 decibels to 500 Hertz; 10 decibels to 1000, 2000, and 3000 Hertz; and 5 decibels to 4000 Hertz).  Additionally, while dated after the required conversion, a June 1971 audiogram shows that the Veteran's puretone threshold levels for the left ear were 25 dB at 500 Hertz (Hz), 25 dB at 4000 Hz, and 20 dB at 6000 Hz.  Likewise, the threshold level for the right ear at 6000 Hz was recorded as 25 dB.  While such decibel losses do not rise to the level of a hearing loss disability as defined by VA, thresholds higher than 20 decibels indicate some degree of hearing loss. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Additionally, the October 2011 VA examination did not take into consideration the Veteran's lay statements or discuss the significance of the absence of hearing loss in service.  In this regard, VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra at 159.  Furthermore, an examiner may not ignore lay evidence and base her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  

Finally, in the same October 2011 opinion, the examiner opined that it is at least as likely as not that the Veteran's tinnitus was caused by or a result of military noise exposure.  However, the examiner never explained why the Veteran's in-service acoustic trauma was sufficient to cause his current tinnitus, which was not present during service, but was not sufficient to cause the Veteran's bilateral hearing loss.  

Therefore, based on the foregoing, the Board finds that an addendum opinion is necessary to decide the Veteran's claim for service connection for bilateral hearing loss.  Such addendum should take into consideration the need to convert from ASA to ISO units in service department audiometric readings prior to October 31, 1967, thresholds showing some degree of hearing loss in June 1971, and the Veteran's lay statements regarding the incurrence and continuity of hearing loss symptomatology, and discuss the significance of the absence of hearing loss, if in fact found, in service and why the Veteran's in-service noise exposure would cause tinnitus, but not bilateral hearing loss. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the VA examiner who conducted the Veteran's October 2011 audiologic examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the October 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss is related to his in-service noise exposure.

In offering such opinion, the examiner should consider the need to convert ASA to ISO units in service department audiometric readings prior to October 31, 1967, thresholds showing some degree of hearing loss in June 1971, and the Veteran's lay statements regarding the incurrence and continuity of hearing loss symptomatology.  The examiner should also discuss the significance of the absence of hearing loss, if in fact found, in service and why the Veteran's in-service noise exposure would cause tinnitus, but not bilateral hearing loss.  The rationale for any opinion offered should be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

